


Exhibit 10.68
EPS PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
THE ANDERSONS, INC. 2014 LONG-TERM INCENTIVE COMPENSATION PLAN
* * * * *
Participant:    <participant name>
Grant Date:    March 2, 2015
Target Number of
Performance Stock Units (the “Target PSUs”): <number of awards granted>
Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”):    200% of Target PSUs
* * * * *
THIS PERFORMANCE STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between The Andersons, Inc.,
a corporation organized in the State of Ohio (the “Company”), and the
Participant specified above, pursuant to The Andersons, Inc. 2014 Long-Term
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee.
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Performance Stock Units (“PSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Performance
Stock Unit provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.Grant of Performance Stock Unit. The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of Target PSUs specified above,
with the actual number of shares of Common Stock to be issued pursuant to this
grant contingent upon satisfaction of the vesting and performance conditions
described in Section 3 hereof, subject to Sections 4 through 6, which may not
exceed the Maximum Shares. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
3.Performance Goals and Vesting of PSUs
(a)The Performance Period for the PSUs granted hereunder shall be the three (3)
year period beginning January 1, 2015 and ending December 31, 2017.
(b)PSUs shall vest following the conclusion of the Performance Period based on
the Company’s three (3) year cumulative fully diluted earnings per share (“EPS”
or, the “Performance Goal”) computed under Generally Accepted Accounting
Principles (GAAP) during the Performance Period, in accordance with the chart
provided in Appendix A. The number of PSUs that become vested based upon the
level of satisfaction of the Performance Goal are referred to herein as “Vested
PSUs.” The Committee shall certify the level of cumulative EPS achievement
following the end of the Performance Period and prior to settlement of the
Vested PSUs. The Committee reserves the right to adjust the number of Vested
PSUs to reflect extraordinary transactions which impact EPS as it determines in
its sole discretion. No PSUs will be considered Vested PSUs if the Company’s
cumulative EPS during the Performance Period is less than $9.59. The Participant
must remain continuously employed by the Company or any of its Subsidiaries
through January 2 of the calendar year following the end of the Performance
Period to be eligible to fully vest in and receive any payment of the Vested
PSUs except as otherwise specifically provided for in the Plan or this
Agreement.




--------------------------------------------------------------------------------




4.Certain Terminations Prior to Vesting. The Participant’s right to vest in any
of the PSUs shall terminate in full and be immediately forfeited upon the
Participant’s Termination for any reason; provided, however, that in the event
of the Participant’s Termination due to the Participant’s death, Disability or
Retirement (each, a “Special Termination”), the Participant’s number of Target
PSUs shall be adjusted by multiplying the number of such Target PSUs by a
fraction, the numerator of which is the number of months of service (rounded to
the nearest whole month) from the Grant Date through the date of such Special
Termination, and the denominator of which is the total number of months in the
Performance Period. Such adjusted number of Target PSUs shall remain outstanding
and eligible to become Vested PSUs subject to the level of satisfaction of the
applicable Performance Goals, as determined in accordance with Section 3 hereof.
5.Change in Control Prior to Vesting. The Participant’s right to vest in any
PSUs following a Change in Control shall depend on (i) whether the PSUs are
assumed, converted or replaced by the continuing entity, and (ii) the timing of
the Change in Control within the Performance Period, in each case as follows:
(a)In the event that the PSUs are not assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the number of Target PSUs shall immediately become Vested PSUs.
(b)In the event that the PSUs are assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the number of Target PSUs that become Vested PSUs shall be
determined following the conclusion of the Performance Period in accordance with
the level at which the Performance Goals are satisfied, determined in accordance
with Section 3, and subject to the Participant’s continued employment through
the last day of the Performance Period.
(c)Notwithstanding the foregoing, in the event of a Qualifying Termination of
the Participant (as defined below) which occurs within three (3) months prior to
or twenty-four (24) months following the Change a Control and prior to the end
of the Performance Period, the Participant’s PSUs shall not expire immediately
upon such Termination and instead the number of Target PSUs shall become Vested
PSUs immediately upon the date of the Qualifying Termination (or, if later, the
date of such Change in Control), as applicable, provided, however that the
Participant must execute and not revoke a general release of claims against the
Company in a form reasonably satisfactory to the Committee within forty-five
(45) days following such Qualifying Termination or, if later, by the date of the
Change in Control. For the avoidance of doubt, in the event a Change in Control
has not occurred prior to the Qualifying Termination and does not occur within
three (3) months following a Qualifying Termination, any unvested PSUs
outstanding at such time shall immediately expire. For purposes of this Section,
“Qualifying Termination” means the Participant’s Termination by the Company or a
Subsidiary, other than for Cause and other than due to the Participant’s
explicit request, death or Disability.
6.Rights as a Stockholder. The Participant shall have no rights as a stockholder
(including having no right to vote or to receive dividends) with respect to the
Common Stock subject to the PSUs prior to the date the Common Stock is delivered
to the Participant on account of the Vested PSUs in accordance with Section 7 of
this Agreement. Notwithstanding the foregoing, if any dividends are paid with
respect to the Common Stock of the Company during the Performance Period,
additional shares of Common Stock will be issued to the Participant at the same
time that the Vested PSUs are settled in Common Stock in accordance with the
terms of the Agreement. The amount of such additional shares of Common Stock
will be determined by multiplying (i) the total amount of dividends actually
paid on a share of Common Stock prior to the date that the Vested PSUs are
settled in accordance with the terms of the Agreement, by (ii) the number of
Vested PSUs, and then dividing such total by the Fair Market Value of the Common
Stock on the last day of the Performance Period, as determined by the Committee.
7.Payment of Vested PSUs: Vested PSUs, rounded to the nearest whole unit, shall
be delivered to Participant in the form of an equal number of shares of Common
Stock, no later than March 15 of the calendar year following the calendar year
in which the PSUs become Vested PSUs in accordance with the terms of this
Agreement. PSUs which do not become Vested PSUs shall be immediately forfeited
and the Participant shall have no further rights thereto.
8.Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
9.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to the choice of
law principles thereof.
10.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs. The Participant shall have until seven (7)
days prior to the date of issuance to make an election with respect to payment
of applicable taxes. If Participant fails to make an election before the seven
(7) day period prior to the date of issuance, the Company will satisfy the
applicable minimum statutorily required tax withholding obligation by reducing
the shares of Common Stock otherwise deliverable to the Participant hereunder,
based upon the Fair Market Value at the time the Vested PSUs are converted to
shares at required withholding tax rates. If the Participant fails to satisfy
all tax withholding requirements, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued pursuant to
this Agreement. Any statutorily




--------------------------------------------------------------------------------




required withholding obligation with regard to the PSUs may, at the discretion
of the Committee, be satisfied by reducing the amount of shares of Common Stock
otherwise deliverable to the Participant hereunder.
11.Entire Agreement; Amendment. This Agreement, together with the Plan and any
applicable severance or change in control agreement, contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the Plan.
This Agreement may also be modified or amended by a writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.
12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel, the Head of Human Resources, or any other
administrative agent designated by the Committee. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
13.No Right to Service. Nothing in this Agreement shall interfere with or limit
in any way the right of the Company or its Subsidiaries to terminate the
Participant’s service at any time, for any reason and with or without Cause.
14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs granted under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.
15.Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
16.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PSUs are intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent as is reasonable under the circumstances.
17.Compensation Recoupment Policy. By accepting the PSUs, Participant
acknowledges and agrees that all rights with respect to the PSUs are subject to
the Company’s Compensation Recoupment Policy, as may be in effect from time to
time, and Participant may be required to forfeit or repay any or all of the PSUs
pursuant to the terms of the Compensation Recoupment Policy. Further,
Participant acknowledges and agrees that the Company may, to the extent
permitted by law, enforce any repayment obligation pursuant to the Compensation
Recoupment Policy by reducing any amounts that may be owing from time to time by
the Company to Participant, whether as wages, severance, vacation pay or in the
form of any other benefit or for any other reason.
18.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 8
hereof) any part of this Agreement without the prior express written consent of
the Company.
19.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
21.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
22.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
23.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, subject to the limitations
contained in the Plan or this Agreement; (b) the grant of PSUs made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the PSUs granted hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *




--------------------------------------------------------------------------------




APPENDIX A
EPS PERFORMANCE STOCK UNIT AGREEMENT
* * * * *
For purposes of this Agreement, Vested PSUs shall be determined in accordance
with the following chart.
 
Performance Parameters
Performance
3-Year (2015 - 2017)
Levels (% vested)
Cumulative EPS
Maximum (200%)
$11.61 and above
180%
$11.39
160%
$11.18
140%
$10.97
120%
$10.76
Target (100%)
$10.55
80%
$10.31
60%
$10.07
40%
$9.83
Threshold (20%)
$9.59
0%
below $9.59

For Example, at the “Target” cumulative EPS, 100% of the Target PSUs granted to
the Participant under this Agreement would become Vested PSUs. At the “Maximum”
level of cumulative EPS, 200% of the Target PSUs granted to the Participant
under the Agreement would become Vested PSUs.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


THE ANDERSONS, INC.


By:     /s/ Arthur D. DePompei    
Name: Arthur D. DePompei    
Title: Vice President, Human Resources    
Date: March 2, 2015    
    
PARTICIPANT
Name: <electronic signature>
Acceptance Date: <acceptance date>




